                                           Case 5:20-cr-00102-EJD Document 10 Filed 10/27/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                              Case No. 20-cr-00102-EJD-1 (JCS)
                                                        Plaintiff,
                                   8
                                                                                           ORDER RE: DUE PROCESS
                                                 v.                                        PROTECTIONS ACT
                                   9

                                  10     KAREN VELASQUEZ,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the Due Process Protection Act, counsel for the government is reminded of

                                  14   his/her disclosure obligations pursuant to Brady v. Maryland and its progeny. The failure to do so

                                  15   in a timely manner may result in dismissal of the indictment or information, dismissal of

                                  16   individual charges, exclusion of government evidence or witnesses, or any other remedy that is

                                  17   just under the circumstances.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: October 27, 2020

                                  21                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  22                                                   Chief Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
